Citation Nr: 0620065	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-12 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease, status post myocardial infarction 
and cardiomyopathy, claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from May 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in New Orleans, Louisiana.


FINDINGS OF FACT

The probative, competent medical evidence does not indicate 
the veteran has hypertension or coronary artery disease, 
status post myocardial infarction and cardiomyopathy, 
proximately due to, the result of, or aggravated by his 
service-connected psychiatric disorder.


CONCLUSION OF LAW

Secondary service connection for hypertension and coronary 
artery disease, status post myocardial infarction and 
cardiomyopathy, is not warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Secondary Service Connection Claim

Direct service connection has previously and finally been 
denied for a heart disability.  See April 1981 rating 
decision.  The veteran currently asserts that his heart 
disability is the result of his service-connected PTSD.  
Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran is service-connected for PTSD and competent 
medical evidence shows he is diagnosed with hypertension and 
coronary artery disease, status post myocardial infarction 
and cardiomyopathy.  However, the probative medical evidence 
fails to show a relationship between his service-connected 
PTSD and his heart disability.

To begin, the evidence does not demonstrate that the veteran 
has the requisite medical training or expertise that would 
render his opinion competent in this matter.  As a layman, he 
is not qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, while the veteran is competent to describe 
his symptoms, he is not competent to render a medical opinion 
that indicates that he has a disability as the result of his 
service-connected PTSD.  

The veteran also argues that his claim has not been afforded 
the benefit of doubt.  See May 2004 correspondence.  However, 
the doctrine of reasonable doubt is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).  Evidence supporting a 
claim or being in relative equipoise is more than evidence 
that merely suggests a possible outcome.  Instead, there must 
be at least an approximate balance of positive and negative 
evidence for the veteran to prevail.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).

The medical evidence of record reflects that in addition to 
concerns regarding his poor conditioning and excess weight,  
see September 1974 private treadmill examination report, an 
August 1980 private medical record shows the veteran was 
informed to limit over-anxiety.  A June 2002 VA examination 
report indicates that upon a detailed review of the veteran's 
specific medical records and medical treatise research, the 
VA examiner opined that given the veteran's strong family 
history of heart disease, his diabetes mellitus, 
hypertension, history of elevated cholesterol, and being 
overweight, heart disease in the veteran would be 
anticipated, possibly from an early age.  See also January 
1979 private medical records.  The examiner detailed in the 
report medical research in support of his conclusion.  The 
examiner also detailed that there had been no direct data 
between PTSD and heart disease and that, in the general area 
of stress, recent studies had contradicted the suggestion 
that people with stress were at risk for the development of 
heart disease but more research was needed.  The examination 
report reflects that, using the research data available, 
there was no evidence of a correlation between stress/PTSD 
with the development of the cardiovascular disease (and 
hypertension).

The Board accords significant probative value to the medical 
opinion contained in the June 2002 examination report as it 
is the only medical opinion of record that is based on both 
the veteran's specific medical history and specific medical 
research.  In contrast, an April 2002 VA examination report 
indicates that the veteran's coronary artery disease, 
hypertension, and vascular disease was at least as likely as 
not related to PTSD, but the examiner offered no rationale or 
supporting evidence for this opinion.  Similarly, July 2001 
VA examination reports contain statements such as the 
veteran's PTSD "apparently" had made his coronary artery 
disease worse and that the veteran gave a history of PTSD 
symptoms triggering his 1978 myocardial infarction.  Neither 
examination report contains any medical comment or rationale 
to support these statements.  See also Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Similarly, Internet printouts submitted by the 
veteran in support of his claim discuss that people suffering 
from PTSD may be a vulnerable to heart disease.  However, 
unlike the treatises cited to by the VA examiner in June 
2002, the printouts do not reflect any citations to specific 
clinical studies in support of the hypothesis.  As such, 
these submissions have little probative value or materiality 
to this claim.

The October 2003 hearing transcript reflects that the 
veteran, via his representative, argues that the Court of 
Appeals for Veterans Claims (hereinafter Court) ruled in  
Perman v. Brown, 5 Vet. App. 237, 241 (1993), that there is a 
medical relationship between hypertension and PTSD, and this 
ruling therefore is supportive of his claim.  This statement 
misrepresents the Court's holding.  In pertinent part, the 
Court found that the one medical opinion of record was in 
fact non-evidence based on the doctor's inability to give a 
definitive opinion and that the Board had implicitly rejected 
two favorable medical opinions.  Instead of the conclusion 
asserted by the veteran, the case in Perman was vacated and 
remanded because the Board had failed to analyze the 
credibility or probative value of the evidence.

While the Board has not ignored the favorable evidence of 
record, this evidence is less probative than the June 2002 VA 
examiner's opinion as it fails to discuss specifics from the 
veteran's clinical history and current medical research that 
support the medical conclusions noted.  As the weight of the 
competent, probative evidence of record is against a 
conclusion that the veteran has a current heart disability 
including hypertension as the result of, proximately due to, 
or aggravated by his service-connected PTSD, secondary 
service connection is denied.  See Ortiz v. Principi, 274 F. 
3d 1361, 1365 (Fed. Cir. 2001) (The benefit-of-doubt rule 
does not apply when the preponderance of the evidence is 
against the claim).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

While the veteran was not notified of VA's duty to assist 
with his claim prior to initial adjudication of his appeal, 
he was subsequently notified by letter in January 2004 of the 
general principles of service connection.  The letter 
notified him of the evidence VA would seek, the evidence he 
was required to submit, and requested he submit any of the 
needed evidence.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  It is clear from his 
testimony and statements in support of claim that the veteran 
is aware of the evidence needed to substantiate secondary 
service connection and in May 2004 correspondence he 
indicated he had no additional evidence relevant to his 
claim.  Under these circumstances, the Board considers that 
any deficiencies in timing and completeness of VA's notice 
requirements as harmless error.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claim, he was not 
provided with notice of any effective date criteria or the 
rating criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite inadequate notice provided to the 
veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  To the extent that the weight of the evidence is 
against the veteran's claim, any questions as to any 
appropriate effective dates-and potential rating are rendered 
moot.  Under these circumstances, the Board is satisfied that 
any issue as to the completeness of the notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with his claim and the resulting reports, as well 
as private medical evidence, VA medical records, and a 
transcript of his October 2003 hearing have been associated 
with the claims file.  While the record is indicative of 
veteran being in receipt of social security benefits, the 
veteran has not notified VA that these records are pertinent 
to his current secondary service connection claim.  As such, 
a remand for these records would serve no useful purpose and 
would only impose unnecessary burdens on VA and the veteran.  
See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  As the veteran has 
not identified or authorized VA to obtain any additional 
evidence pertinent to this claim, no further assistance to 
the veteran regarding development of evidence is required.





ORDER

Secondary service connection for hypertension and coronary 
artery disease, status post myocardial infarction and 
cardiomyopathy, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


